The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims xxx of Patent No. 11030170.  Although the conflicting is not patentably distinct from each other because since the claims of the Patent No. 11030170 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. xxx claim 1
A method for extracting content of a plurality of items in a storage system, the method comprising: 
accessing  a storage system comprising the plurality of items, each item stored in one of a plurality of data centers, by accessing each item within the data center where that item is stored; 
determining whether to extract content of at least one of the plurality of items using a first process, wherein the first process determines whether to extract content of an item directly, or to extract content of 
 extracting content of extracting at a control system; and 
providing all of said results in a format selected from a group consisting of PDF, Tiff, text, and the native format of the results
A method for indexing a storage system, the method comprising: 

analyzing a storage system comprising a plurality of items, each item stored in a cloud by one of a plurality of data centers, by accessing each item within the data center where that item is stored; determining whether to index at least one of the plurality of items using a first process, wherein the first process determines whether to index an item directly, or to index the at least one of the plurality of items using a second process, each of the first and second processes being executed in a cloud computer service; indexing the at least one of the plurality of items using the first process or the second process in the cloud computer service; and 
collecting results from the indexing at a control system; and 

providing a master index comprising all of the results, thereby allowing a user to find material within the storage system by using the master index.





Allowable Subject Matter

Claims 1-20 would be allowed. (if rewritten to overcome the rejection under 35 USC § 112 and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
Claims 1-20 are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. (U.S. Humplyrey et al.  (U.S. Pub. 2004/0003039 A1), taken individually or in combination, Humplyrey does not teach the claimed invention having a method for indexing a storage system, the method comprising: analyzing a storage system comprising a plurality of items, each item stored in one of a plurality of data centers (i.e., “Content repository 510 could be a File Transfer Protocol (FTP) server or Web site that contains and is able to deliver the files that are referred to by entries in the content index 516 of the content cloud 502” (0063) and fig. 5 shows 510a, b), determining whether to index at least one of the plurality of items using a first process, wherein the first process determines whether to index an idem directly ((i.e., “Content repository 510 could be a File Transfer Protocol (FTP) server or Web site that contains and is able to deliver the files that are referred to by entries in the content index 516 of the content cloud 502” (0063)), or to index the at least one of the plurality of items using a second process (i.e. “The content index 516 or catalog is a record set shared by all members of the content cloud 502. The content index 516 contains reference to and locations of content” (0060)), each of the first and second process being executed in a cloud computer service (i.e., “A content index 516 is illustrated to represent the shared, pooled index of the content cloud 502 member clients 504” (0057)), indexing the at least one of the plurality of items using the first process or the second process in the cloud computer service (i.e., “A content index 516 is illustrated to represent the shared, pooled index of the content cloud 502 member clients 504” (0057) or “a further embodiment of the present invention a content delivery service is provided in which data flows to clients in a push model. In this further embodiment, clients make up the cloud and share a common, synchronized index of content that is available for download from any one of a number of sources provided by a content owner” (0055) or “multiple content clouds will be running on the Internet simultaneously, trafficking content indices specific to a particular subject matter such as a game title or other arbitrary category” (0058)) but Humphrey et al. does not discloses collecting result from the extracting at a control system and providing all of said results in a format selected from a group consisting of PDF, Iiff, text and the native format of the result


Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Patent to Kawai et al. discloses Information Extraction rule making support system, information extraction rule making support method, and information extraction rule making support program, U.S. Pub.2010/0005049 A1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung T Vy/
Primary Examiner, Art Unit 2163


July 29, 2022